department of the treasury internal_revenue_service number release date index number person to contact telephone number refer reply to cc psi - plr-144900-02 date date washington dc x a b_trust a_trust b_trust c d1 d2 d3 d4 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 and elected to plr-144900-02 be a subchapter_s_corporation effective d2 on d3 a died on d4 shares of x stock were transferred to trust a_trust b and trust c the trusts b the president of x represents that the trusts were intended to be qualified subchapter_s trusts qssts additionally b represents that the trusts meet all of the requirements to elect to be treated as qssts under sec_1361 however the beneficiaries of the trusts did not make timely qsst elections under sec_1361 which resulted in the termination of x's s election on d4 b represents that all of x’s shareholders have filed their federal_income_tax returns consistent with x's treatment as an s_corporation and that the transfer of x stock to the trusts and the subsequent failure_to_file qsst elections was not motivated by tax_avoidance or retroactive tax planning x and x’s shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require for the period of termination sec_1361 of the code defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1362 provides that an election under sec_1362 shall be terminated plr-144900-02 whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 based solely on the facts and representations submitted we hold that x's s election terminated on d4 under sec_1362 because the respective beneficiaries of the trusts failed to timely file an election under sec_1361 we also conclude that the termination was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d4 and thereafter provided that the election was otherwise valid and is not otherwise terminated under sec_1362 this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning on d4 and thereafter accordingly the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 in addition from d4 and thereafter each of the trusts will be treated as qssts described in sec_1361 and the respective beneficiaries of each trust will be treated as the respective owners of the x stock held by the trusts provided that the respective beneficiaries of the trusts file a qsst election effective d4 for each trust with the appropriate service_center within days following the date of this letter if x or its shareholders fail to treat x as described above this ruling will be null and void a copy of this letter must be attached to the qsst elections except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of plr-144900-02 the code including whether x was or is a small_business_corporation under sec_1361 or whether the trusts are otherwise valid qssts this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours audrey w ellis reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
